EXHIBIT 10.1

 

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is hereby made and
entered into this 18th day of December, 2006, by and between KDC-CAROLINA
INVESTMENTS 3, LP, a Delaware limited partnership (“Landlord”), and 3D SYSTEMS
CORPORATION, a Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

WHEREAS, Landlord and Tenant have heretofore entered into that certain Lease
Agreement dated February 8, 2006 (the “Lease Agreement”); and

 

WHEREAS, Landlord and Tenant amended the Lease Agreement pursuant to the terms
and conditions of that certain First Amendment to Lease Agreement dated
effective as of June 15, 2006 (the “First Amendment”); and

 

WHEREAS, Landlord and Tenant further amended the Lease Agreement, as amended by
the First Amendment, pursuant to the terms and conditions of that certain Second
Amendment to Lease Agreement dated effective as of October 6, 2006 (the “Second
Amendment”); and

 

WHEREAS, Exhibit F to the Lease Agreement provides, among other things, that in
the event that certain Scope Changes (as defined in Exhibit F to the Lease
Agreement) occur, either (a) Base Rent (as defined in the Lease Agreement) will
be adjusted as provided for in Exhibit F, or (b) Tenant shall have the right to
fund all or such portion of such excess costs in which case Base Rent will not
be adjusted as a result of such Tenant expenditures; and

 

WHEREAS, certain Scope Changes have occurred in addition to those contemplated
by the First Amendment and Second Amendment as hereinafter set forth, and
Landlord and Tenant desire to provide for the funding of such Scope Changes; and

 

WHEREAS, Landlord and Tenant desire to further amend the Lease Agreement, as
amended by the First Amendment and Second Amendment, as set forth in this Third
Amendment.

 

A G R E E M E N T:

 

NOW, THEREFORE, for and in consideration of the premises and Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Defined Terms. All capitalized but undefined terms used in this
Third Amendment shall have the meaning given such terms in the Lease Agreement.

 

2.             Excused Delays. Tenant acknowledges that 92 days of Excused
Delays have occurred under the Lease and the Target Commencement Date and the
Commencement Date under the Lease is now November 22, 2006.

 

3.             Section 35 of the Lease. Tenant acknowledges that it did not
exercise the option to purchase the Premises under Section 35(a) of the Lease.
Section 35 of the Lease is hereby terminated.

 

1


 

4.             Base Rent and Additional Rent. Landlord and Tenant have executed
that certain Purchase and Sale Agreement (the “Contract”) pursuant to which
Landlord will sell the Premises to Tenant. No Base Rent or Additional Rent shall
be due under the Lease and instead beginning on November 27, 2006 and on the
22nd day in each calendar month thereafter until the Closing (as defined in the
Contract), Tenant shall pay to Landlord in advance $53,940  for such month (the
first payment on November 27, 2006 representing the period from November 22,
2006 through December 21, 2006) representing the interest carrying costs
incurred by Landlord for the Premises for such month, such amount to be
pro-rated for any partial calendar months (the “Carry Cost Amounts”); provided,
however, if Tenant does not close on the acquisition of the Premises pursuant to
the terms of the Contract on or before the Closing Date (as defined in the
Contract), then on the date that would otherwise be the Closing Date Tenant
shall pay to Landlord the difference between the Carry Cost Amounts paid through
the Closing Date to Landlord and the amount of Base Rent and Additional Rent
that otherwise would have been due under the Lease from the Commencement Date to
and including the Closing Date, and thereafter all of the terms of the Lease
shall apply, including but not limited to the provisions regarding Base Rent and
Additional Rent. Notwithstanding the foregoing, Tenant shall be liable for and
shall pay the Impositions under Section 5(d) of the Lease.

 

5.             Payment of Third Amendment Tenant Improvement Costs and Disputed
Second Amendment Amounts. The Second Amendment outlined $202,022 in Disputed
Second Amendment Amounts. The Disputed Second Amendment Amounts are hereby
modified to delete certain items that have been credited back to Tenants, such
that the Disputed Second Amendment Amounts are as follows:

 

Choate GC’s

 

$

83,855

 

Re-mob HVAC

 

$

21,716

 

HVAC Redesign

 

$

27,206

 

Re-mob Drywall

 

$

27,486

 

Electrical Design Engineering

 

$

20,000

 

Subtotal

 

$

180,263

 

 

Of that total, $47,206 represented engineering costs (HVAC Redesign of $27,206
and Electrical Design Engineering of $20,000) (collectively, the “Engineering
Costs”), and the remaining balance of $133,057 is herein referred to as the
“Disputed Re-Mobilization and Extended GC’s”). In addition, since the date of
the Second Amendment, as a result of the development of the Final Tenant
Improvement Plans and Specifications provided for by Section 2(d) of the Lease
Agreement, and based upon the December 11, 2006 Choate estimate, an additional
$67,123 in additional Tenant Improvement Costs have been requested by Tenant and
performed by Landlord (the “Third Amendment Tenant Improvement Costs”).

 

Within ten (10) days after full execution of this Third Amendment, Tenant shall
pay to Landlord the Engineering Costs ($47,206), the Third Amendment Tenant
Improvement Costs ($67,123) and fifty percent (50%) of the Disputed
Re-Mobilization and Extended GC’s ($66,528.50). Upon and contingent on the
closing of the purchase by Tenant of the Premises under the Contract, Landlord
shall pay the remaining balance of the Disputed Re-Mobilization and Extended
GC’s ($66,528.50); provided, however, if the Contract does not close for any
reason, the remaining balance of the Disputed Re-Mobilization and Extended GC’s
($66,528.50) shall be not approved by Tenant and shall still be in dispute, but
shall continue to be subject to the terms and conditions of the Lease. Failure
of Tenant to pay the Engineering Costs, the Third Amendment Tenant Improvement
Costs and 50% of the Disputed Re-Mobilization and Extended GC’s within the time
period set forth above shall be a default under the Lease and the Contract.

 

2


 

The Second Amendment provided that the final estimated amount of the Tenant
Improvement Costs not in dispute by the parties was $5,846,521, resulting in an
increase of $990,803 above the $4,855,718 Tenant Allowances provided therefor in
the First Amendment. Based on the payments provided above in this paragraph 5,
the revised estimated amount of the Tenant Improvement Costs not in dispute by
the parties is $6,027,378.50 ($5,846,521 + $47,206 + $66,528.50 + $67,123 =
$6,027,378.50).

 

6.             New Exhibit to Lease. The Contract attached hereto shall
hereafter be deemed to be Exhibit K to the Lease.

 

7.             No Further Amendment. The Lease Agreement shall remain in full
force and effect, as modified by the First Amendment, the Second Amendment and
this Third Amendment.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment
effective as of the date first above written.

 

 

LANDLORD:

 

 

 

KDC-CAROLINA INVESTMENTS 3, LP,

 

a Delaware limited partnership

 

 

 

By:

KDC-Carolina Investments 3 GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

Koll Development Company I, LP,

 

 

 

a Delaware limited partnership,

 

 

 

its Sole Member

 

 

 

 

 

By:

SWV, LLC,

 

 

 

a Delaware limited liability

 

 

 

company, its General Partner

 

 

 

 

 

By:

/s/ Tobin C. Grove

 

 

 

Tobin C. Grove, President

 

 

 

TENANT:

 

 

 

3D SYSTEMS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert M. Grace, Jr.

 

 

 

Robert M. Grace, Jr.

 

 

Vice President, General Counsel & Secretary

 

3